
	

114 HRES 113 IH: Expressing the sense of the House of Representatives that in order to continue aggressive growth in the Nation’s telecommunications and technology industries, the United States Government should “Get Out of the Way and Stay Out of the Way”.
U.S. House of Representatives
2015-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 113
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2015
			Mr. Latta submitted the following resolution; which was referred to the Committee on Energy and Commerce
		
		RESOLUTION
		Expressing the sense of the House of Representatives that in order to continue aggressive growth in
			 the Nation’s telecommunications and technology industries, the United
			 States Government should Get Out of the Way and Stay Out of the Way.
	
	
 Whereas the technology and communications industries in the United States have historically been some of the most competitive in the world and devoid of burdensome Government regulations;
 Whereas the United States has over 96,000,000 wireline broadband connections; Whereas wireless auctions are the reason the United States has over 197,000,000 wireless broadband connections;
 Whereas public-private partnerships, like those piloted by organizations such as Connected Nation, have raised broadband subscription rates, especially in rural areas, by increasing both broadband supply and demand without having to rely on regulation;
 Whereas deregulatory policies and free-market competition consistently yield a higher rate of economic growth, a greater standard of living for all Americans, and an enhanced capacity for the United States to be competitive in the global marketplace;
 Whereas the digital age not only expands an individual's reach and ability to connect with family and friends, provides new and exciting educational opportunities, and expands a growing global economy, while simultaneously exposing an individual to a myriad of new threats such as identity theft and other methods of online victimization, and resulting in the increase of attempted criminal cyber attacks on businesses and communications networks; and
 Whereas we should continually strive to advance this rapidly growing source of social and economic benefit to the Nation: Now, therefore, be it
		
	
 That it is the sense of the House of Representatives that in order to continue aggressive growth in the Nation’s telecommunications and technology industries, the United States Government should “Get Out of the Way and Stay Out of the Way” by—
 (1)promoting investment through deregulation and free-market competition; (2)making additional spectrum available for commercial usage through unencumbered auctions, reallocation of Federal spectrum, and efficient spectrum sharing;
 (3)establishing a national goal of transmitting high-quality, real-time voice, data, graphics, and video at increasingly higher speeds to all people in the United States, especially in rural and underserved areas;
 (4)ensuring individual privacy protections without compromising marketplace efficiencies; and (5)promoting cyber threat sharing for allowing the private sector to actively defend their communications networks.
			
